Citation Nr: 1327483	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to September 1952 and from March 1954 to December 1970, including service in Korea and Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to a TDIU.

When this matter was previously before the Board in February 2012, it was remanded for further development that has been accomplished.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that the combination of the Veteran's service-connected migraine headaches disability and his service-connected psychiatric disability precludes him from securing or following substantial gainful employment.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the fully favorable decision in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

In July 2007 the Veteran filed a claim for a total disability rating for compensation based on individual unemployability (TDIU).  In correspondence dated in June and July of 2013, he said that that he had had to stop working because of his service-connected headaches, PTSD, depression, and hearing loss; and said that these disabilities make it almost impossible for him to function.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities consist of the following: migraine headaches, rated as 50 percent disabling; depressive disorder, not otherwise specified and PTSD associated with residuals of prostate cancer, rated as 50 percent disabling; prostate cancer, status post radical prostatectomy, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; left foot injury, rated as 0 percent disabling; and impotence associated with residuals of prostate cancer, status post radical prostatectomy, rated as 0 percent disabling.  

As the Veteran has had at least one service-connected disability rated as 50 percent disabling and as he Veteran has had a total combined rating for compensation of at least 70 percent the percentage criteria for TDIU on a schedular basis have been met throughout the appeal period.  38 C.F.R. § 4.16(a).  The issue then is whether his service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

On careful review of the evidence of record, the Board finds that the evidence supports the finding that the Veteran's is unable to secure or follow substantially gainful employment due to a combination of his service-connected disabilities.  In an opinion dated in April 2012, a private treating physician reported that he had been treating the Veteran since 2007; noted that the Veteran suffers from depression, chronic severe migraines, and PTSD; and declared that the Veteran is permanently and totally disabled, i.e., unable to engage in substantially gainful employment] due to the combination of these service-connected conditions.  There is no evidence of record that refutes this assertion.  Indeed, according to a May 2012 VA examiner, the Veteran's debilitating migraine headaches, alone, are of sufficient severity as to render the Veteran unemployable.  Although an August 2012 VA examiner notated that the Veteran headaches condition did not impact his ability to work, no explanation was given; and this conclusion is, in fact, inconsistent with the examiner's earlier remarks that the Veteran has "constant head pain" in addition to 2 to 3 exceptionally severe headaches per month during which he is bedridden.  In any event, neither VA examiner opined regarding a combination of service-connected disabilities on the Veteran's employability; and, as stated before, there is no evidence of record that contravenes the private treating physician's opinion that the Veteran is unable to engage in unemployable secondary to his service-connected headache and psychiatric disabilities.  Therefore, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence sufficiently reflects that the combination of the Veteran's service-connected headache and psychiatric disabilities is of sufficient severity to produce unemployability.  Hence, entitlement to TDIU is warranted.  


ORDER

Entitlement to TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


